Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1, 3, 7-9, 11, 15-17, 20 rejected under 102a1 over Kamath: 20100023637 hereinafter Kam.
Regarding claim 1
Kam teaches:
A method for synchronizing audio streams (Kam: ¶ 18-25; Fig 1, 2: a mixer comprising plural first, second, etc. buffers for plural audio channels), the method comprising:
tagging, by a processor, a first presentation time to a frame buffer of a first audio stream and a second presentation time to a frame buffer of a second audio stream, wherein the second audio stream is to be synchronized to the first audio stream (Kam: ¶ 18-25; Fig 1, 2: each of the plurality of buffers 102, 104, 106, etc. comprise a tag in the form of a presentation time or 
aligning, by the processor, the second presentation time of the frame buffer of the second audio stream with the first presentation time of the frame buffer of the first audio stream (Kam: ¶ 18-25; Fig 1, 2: mixer 108 operable to up or down sample each/any of the input buffers to a particular sample rate and output to summing buffer 120 and/or DAC buffer 110); 
resampling, by the processor, the second audio stream so that each resampling point of the second audio stream is aligned with a corresponding sampling point in the first audio stream (Kam: ¶ 15-25: the data at the read pointer of each any audio stream may be resampled at mixer 108 in a manner sufficient to synchronize the plural streams of input audio with the read pointer of the remaining input audio streams); and 
determining, by the processor, sample data for each resampling point of the second audio stream (Kam: ¶ 15-25: each/any of the channel resamplers 1-n operates to determine resampled data for the sample data input thereto from the read pointer of the corresponding buffer.

Regarding claim 3
Kam teaches:
The method of claim 1, wherein aligning the second presentation time with the first presentation time comprises: determining a presentation time difference between the first presentation time and the second presentation time; determining an integer part of the presentation time difference in a unit of a sample period of the second audio stream; and sliding the second presentation time for the integer part of the presentation time difference. (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: accumulation buffer inserts an integer multiple of zero bits sufficient to 

Regarding claim 7
Kam teaches:
The method of claim 1, wherein determining sample data comprises interpolating sample data based on samples of the second audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: the mixer operates to up-mix a particular stream to align said stream with the sample rate of a second/additional stream).

Regarding claim 8
Kam teaches:
The method of claim 1, wherein aligning the second presentation time with the first presentation time includes adding a specified temporal offset (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: accumulation buffer inserts an integer multiple of zero bits sufficient to insert an offset into a buffer the offset comprising additional zeros sufficient to match a difference between a first and second presentation time for subsequent alignment of the samples by the mixer).

Regarding claim 9
Kam teaches:
An apparatus for synchronizing audio streams (Kam: ¶ 18-25; Fig 1, 2: a mixer comprising plural first, second, etc. buffers for plural audio channels), the apparatus comprises: 

a single sample processor (SSP) communicably connected to the audio fabric (Kam: ¶ 3, 15-25, 31; Fig 1, 2, 8: hardware mixer unit 100 functions to operate sample-wise on a plurality of audio streams), the SSP structured to: 
tag a first presentation time to a frame buffer of the first audio stream and a second presentation time to a frame buffer of the second audio stream, wherein the second audio stream is to be synchronized to the first audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: each of the plurality of accumulator buffers maintains pointers suitable to tag positions in the respective buffer); 
align the second presentation time of the frame buffer of the second audio stream with the first presentation time of the frame buffer of the first audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: the respective buffer pointers manage samples of audio in a manner sufficient to align the plural audio streams by resampling and reformatting said streams); 
resample the second audio stream so that each resampling point of the second audio stream is aligned with a corresponding sampling point in the first audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: the respective buffer pointers manage samples of audio in a manner sufficient to align the plural audio streams by resampling and reformatting each/any of said streams as required by the particular formatting of the stream); and 
determine sample data for each resampling point of the second audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: the respective buffer pointers manage samples of audio in a manner sufficient to align the plural audio streams by resampling and reformatting each/any of said streams as required by the particular formatting of the stream).

Regarding claim 11
Kam teaches:
The apparatus of claim 9, wherein the SSP is further structured to: determine a presentation time difference between the first presentation time and the second presentation time; determine an integer part of the presentation time difference in a unit of a sample period of the second audio stream; and slide the second presentation time for the integer part of the presentation time difference. (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: accumulation buffer inserts an integer multiple of zero bits sufficient to slide the length of a buffer to match a difference between a first and second presentation time for subsequent alignment of the samples by the mixer)

Regarding claim 15
Kam teaches:
The apparatus of claim 9, wherein the SSP is further structured to interpolate sample data based on samples of the second audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: the mixer operates to up-mix a particular stream to align said stream with the sample rate of a second/additional stream).

Regarding claim 16
Kam teaches:
The apparatus of claim 9, wherein the SSP is further structured to align the second presentation time with the first presentation time with a specified temporal offset (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: accumulation buffer inserts an integer multiple of zero bits sufficient to 

Regarding claim 17
Kam teaches:
A smart microphone (Kam: ¶3,  31; Fig 8: a first microphone of a first mobile phone enhanced by the circuitry of mixer unit 100) comprising: a processor for synchronizing a first original audio stream generated by the smart microphone (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: a mixer comprising plural first, second, etc. buffers for plural audio channels) and a second original audio stream received from a second microphone (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: a mixer comprising plural first, second, etc. buffers for plural audio channels and in receipt of audio from a second similarly equipped second mobile phone in communication with and delivering a second stream to the first mobile phone), the processor is structured to: 
tag a first presentation time to a frame buffer of the first original audio stream and a second presentation time to a frame buffer of the second original audio stream, wherein the second original audio stream is to be synchronized to the first original audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: each of the plurality of accumulator buffers maintains pointers suitable to tag positions in the respective buffer); 
align the second presentation time of the frame buffer of the second audio stream with the first presentation time of the frame buffer of the first audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: the respective buffer pointers manage samples of audio in a manner sufficient to align the plural audio streams by resampling and reformatting said streams); 

determine sample data for each resampling point of the second resampled audio stream (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: the respective buffer pointers manage samples of audio in a manner sufficient to align the plural audio streams by resampling and reformatting each/any of said streams as required by the particular formatting of the stream).

Regarding claim 20
Kam teaches:
The smart microphone of claim 17, wherein the processor is further structured to align the second presentation time with the first presentation time with a specified temporal offset (Kam: ¶ 3, 18-25, 31; Fig 1, 2, 8: accumulation buffer inserts an integer multiple of zero bits sufficient to insert an offset into a buffer the offset comprising additional zeros sufficient to match a difference between a first and second presentation time for subsequent alignment of the samples by the mixer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11, 15, 16 rejected under 35 U.S.C. 103 as being unpatentable over Moore: 20160098247.
Regarding claim 1
Moore teaches or suggests:
A method for synchronizing audio streams (Moore: Abstract: a system for output of audio from a plurality of devices where clock drift in subordinate devices is managed with respect to a coordinator device clock by resampling the audio data in the subordinate devices), the method comprising:
tagging, a first presentation time to a frame buffer of a first audio stream and a second presentation time to a frame buffer of a second audio stream, wherein the second audio stream 
aligning, the second presentation time of the frame buffer of the second audio stream with the first presentation time of the frame buffer of the first audio stream (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: first, second buffers upon first, second devices aligned for synchronous playback of media by first and second device in a manner operable to correct for difference in latency among first, second, etc. playback devices); 
resampling, the second audio stream so that each resampling point of the second audio stream is aligned with a corresponding sampling point in the first audio stream (Moore: Abstract: ¶ 17-26, 32-44: audio handling unit resamples audio data for subordinate devices to match a clock rate of a coordinator device); and 
determining, sample data for each resampling point of the second audio stream (Moore: Abstract: ¶ 17-26, 32-44: audio handling unit corrects for latency differences in each buffer by dynamically resampling audio delivered to a particular buffer with respect to the coordinator clock).
Moore does not explicitly teach the method steps performed by a processor in as much as SIO 110, 210 is not clearly stated as operative upon or by a processor only that SIO 110, 210 accesses a processor clock. However Examiner takes official notice that in the performance of the recited operations “by a processor” it would have been obvious to the average skilled practitioner to use the CPU providing the CPU clock to SIO 110, 210 in as much as the SIO is disclosed as at least reading and/or calculating upon buffer data and as such the use of a processor such as that of the exemplary system of Figure 4 would have been obvious to the 

Regarding claim 9
Moore teaches:
An apparatus for synchronizing audio streams (Moore: Abstract: a system for output of audio from a plurality of devices where clock drift in subordinate devices is managed with respect to a coordinator device clock by resampling the audio data in the subordinate devices), the apparatus comprises: 
an audio fabric structured to transport a first audio stream and a second audio stream (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: SIO in communication with plurality of output devices); and 
tag a first presentation time to a frame buffer of the first audio stream and a second presentation time to a frame buffer of the second audio stream, wherein the second audio stream is to be synchronized to the first audio stream (Moore: Abstract: ¶ 17-26, 32-36; Figs 1, 2, 4: a device side handling unit DIO determines current presentation times of audio data read from a first and second buffer operable to determine times which audio data is read/played by first and second buffers upon first and second devices for synchronized output); 
align the second presentation time of the frame buffer of the second audio stream with the first presentation time of the frame buffer of the first audio stream (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: first, second buffers upon first, second devices aligned for synchronous playback of media by first and second device in a manner operable to correct for difference in latency among first, second, etc. playback devices); resample the second audio stream so that each resampling point of the second audio stream is aligned with a corresponding sampling 
Moore does not explicitly teach the method steps performed by a single sample processor (SSP) communicably connected to the audio fabric in as much as SIO 110, 210 is not clearly stated as operative upon or by a processor only that SIO 110, 210 accesses a processor clock. However Examiner takes official notice that, in the performance of the recited operations “by a processor” said processor coupled to the system and operable thereof, it would have been obvious to the average skilled practitioner to use the CPU providing the CPU clock to SIO 110, 210 in as much as the SIO is disclosed as at least reading and/or calculating upon buffer data and as such the use of a processor such as that of the exemplary system of Figure 4 would have been obvious to the average skilled practitioner based on the disclosure of Moore and such an inclusion would have been expected to deliver only predictable results.

Regarding claim 2, 10
Moore teaches or suggests:
The method of claim 1, wherein tagging the first presentation time to the frame buffer of the first audio stream comprises tagging a presentation time of the earliest sample in the frame buffer as the first presentation time, and wherein tagging the second presentation time to the frame buffer of the second audio stream comprises tagging a presentation time of the earliest sample in the frame buffer as the second presentation time. (Moore: Abstract: ¶ 17-26, 

Regarding claim 3, 11
Moore teaches or suggests:
The method of claim 1, wherein aligning the second presentation time with the first presentation time comprises: determining a presentation time difference between the first presentation time and the second presentation time (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: position in a first, second buffer determine a current point in time which correct for presentation latencies comprising difference in presentation time); determining an integer part of the presentation time difference in a unit of a sample period of the second audio stream  (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: difference in clock drift comprise particular sample period offset or difference value by which a circular buffer position is adjusted and to thereby resample to sync a stream to a clock rate of a master clock); and sliding the second presentation time for the integer part of the presentation time difference (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: compensation of clock drift offsets second presentation time for a second device by resampling in the slave device to sync the second device to a master clock rate in such a way that an offset of the audio is corrected by timewise adjustment).

Regarding claim 7, 15
Moore teaches or suggests:


Regarding claim 8, 16
Moore teaches or suggests:
The method of claim 1, wherein aligning the second presentation time with the first presentation time includes adding a specified temporal offset (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: position in a first, second buffer determine a current point in time which correct for presentation latencies comprising difference in presentation time the presentation latency itself a sum of specified temporal offsets).

Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Moore: 20160098247 and further in view of Yu: 20160098247
Regarding claim 17
Moore teaches:
A smart microphone (Moore: Abstract; ¶ 3: a system for output of audio including audio received from a microphone from a plurality of devices where clock drift in subordinate devices is managed with respect to a coordinator device clock by resampling the audio data in the subordinate devices) comprising: 

tag a first presentation time to a frame buffer of the first audio stream and a second presentation time to a frame buffer of the second audio stream, wherein the second audio stream is to be synchronized to the first audio stream (Moore: Abstract: ¶ 17-26, 32-36; Figs 1, 2, 4: a device side handling unit DIO determines current presentation times of audio data read from a first and second buffer operable to determine times which audio data is read/played by first and second buffers upon first and second devices for synchronized output); 
align the second presentation time of the frame buffer of the second audio stream with the first presentation time of the frame buffer of the first audio stream (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: first, second buffers upon first, second devices aligned for synchronous playback of media by first and second device in a manner operable to correct for difference in latency among first, second, etc. playback devices); 
resample the second audio stream so that each resampling point of the second resampled audio stream is aligned with a corresponding sampling point in the first audio stream (Moore: Abstract: ¶ 17-26, 32-44: audio handling unit resamples audio data for subordinate devices to match a clock rate of a coordinator device); and
 determine sample data for each resampling point of the second resampled audio stream (Moore: Abstract: ¶ 17-26, 32-44: audio handling unit corrects for latency differences in each buffer by dynamically resampling audio delivered to a particular buffer with respect to the coordinator clock).

Further Moore is directed to audio output streams and as such Moore is silent with regard to synchronizing a first original audio stream generated by the smart microphone and a second original audio stream received from a second microphone.
In a related field of endeavor Yu teaches a system and method for synchronizing a plurality of output speaker signals using a plurality of microphones (Yu: Abstract) comprising selecting a one or more microphones determining acoustic measurements of a first and additional speaker outputs and thereby aligning the plurality of first and additional speaker outputs based on the one or more measurements from the one or more microphone signals wherein each/any of the microphones comprise original and/or distinct signals (Yu: ¶ 190-198; Fig 12: an ‘original’ signal is not explicitly defined by the specification as filed and as such is considered to be a distinct signal received by a particular microphone) and the system thereby determines latency and other characteristics of the speakers sufficient to drive the speakers into alignment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to optimize the Moore system and method by integrating the Yu taught first and second microphone into the Moore, first, second, etc. speakers and 

Regarding claim 18
Moore in view of Yu teaches or suggests:
The smart microphone of claim 17, further comprising an audio fabric structured to transport the first original audio stream generated by the smart microphone and the second original audio stream received from the second microphone, wherein the processor is structured to process an output of the audio fabric. (Yu: ¶ 190-198; Fig 12: the Yu network operates to transport particular signals among a constellation of networked devices) While Yu does not explicitly teach the receipt of a second microphone signal it would have been obvious to integrate microphones into the disparate output devices of Moore (see claim 17 supra) and consequently obvious to share signals associated with diverse microphone using the Yu network. The average skilled practitioner would have been motivated to do so for the purpose of keeping a playback system in alignment.

Regarding claim 19
Moore in view of Yu teaches or suggests:
The smart microphone of claim 17, wherein the processor is communicably connected to an audio fabric disposed at a host device of the smart microphone, wherein the audio fabric is structured to transport the first original audio stream generated by the smart microphone and the second original audio stream received from the second microphone, and wherein the host supra) and consequently obvious to share signals associated with diverse microphone using the Yu network. The average skilled practitioner would have been motivated to do so for the purpose of keeping a playback system in alignment.

Regarding claim 20
Moore in view of Yu teaches or suggests:
The smart microphone of claim 17, wherein the processor is further structured to align the second presentation time with the first presentation time with a specified temporal offset. (Moore: Abstract: ¶ 17-26, 32-36; Figs 2: position in a first, second buffer determine a current point in time which correct for presentation latencies comprising difference in presentation time the presentation latency itself a sum of specified temporal offsets).

Allowable Subject Matter

Claims 4-6, 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654